DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions 

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, drawn a test chamber device, classified in class 422, subclass 547.  
Claims 10-27, drawn to test fixture devices, classified in class 422, subclass 560.
The inventions are distinct, each from the other because of the following reasons:   
	Inventions I  and II  are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct from each other if they are shown to be separately usable.  See MPEP § 806.05(d). In the instant case, the test chamber devices, as claimed,  can be used as, for example, reagent storage, and the fixture devices, as claimed, can be used as agitators.  
NOTE that claims 10-27, if elected, would be subject to further restriction because they are drawn to the following species that are patently distinct: 
	Species 1 [claims 10-20], drawn to fixture devices having the structures set forth in claim 10, where the devices must include cross-members as recited. 
	Species 2 [claims 21-27], drawn to fixture devices having the structures set forth in claim 21, where the devices must include a locking collar and a clamp,  as recited. 
	Because the inventions identified above, are independent or distinct and have acquired a separate status in the art, due to their recognized divergent subject matter, based on the current record, and /or different classification, the restriction for examination purposes as indicated is proper. 
Additionally, there would be a serious search and examination burden if the restriction were not required, since examination of each of the inventions identified above, would require a separate non-overlapping search involving different search strategies and reasoning.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should Applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 
NOTE that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798